

Exhibit 10.1


                               EMPLOYMENT AGREEMENT
                               --------------------


THIS EMPLOYMENT AGREEMENT is entered into as of this 1 day of April, 2008
between FRANKLIN ELECTRIC CO., INC. (“Franklin”), an Indiana corporation, and
John J. Haines (the “Executive”).


WHEREAS, Franklin desires to employ Executive as its Vice President and Chief
Financial Officer, and Executive is willing to accept such employment upon the
terms and conditions set forth below;


NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:


      1.   EMPLOYMENT.  Franklin agrees to employ Executive as its Vice
President and Chief Financial Officer to perform all such duties as are normally
associated with such position in companies of similar size and nature or are
prescribed for such office by the by-laws or directed by the Board of Directors,
and Executive agrees to serve Franklin in such capacity and devote his full
business time and attention to the business of Franklin, subject to vacations,
holidays, normal illnesses and a reasonable amount of time for civic, community
and industry affairs.  Executive agrees not to accept membership on the Board of
Directors of any other business corporation without the prior approval of the
Management Organization and Compensation Committee of the Board of Directors of
Franklin.


     2.   TERM.  The employment of Executive hereunder (the “Term”) shall be for
a three (3) year period commencing on April 14, 2008 and ending on April 14,
2011, provided that on April 14, 2011 and each April 14 thereafter the Term
shall automatically and without any action by either party hereto be extended
for an additional period of one year unless at least ninety (90) days prior to
any Anniversary Date either party notifies the other of its election not to
extend the then current Term, in which case the Term shall end at the expiration
of the Term as last extended.  Following any such notice by the Company of its
election not to extend the Term, Executive may terminate his employment at any
time prior to the expiration of the Term by giving written notice to the Company
at least thirty (30) days prior to the effective date of termination, and upon
the earlier of such effective date of termination or the expiration of the Term
Executive shall be entitled to receive the same compensation and benefits as are
provided in subparagraph (b) of paragraph 6 but for a severance period which
shall begin on the effective date of termination or expiration of the Term, as
the case may be, and ending on the earlier of (i) the date on which Executive
would attain his normal retirement age (as defined in the Franklin Electric Co.,
Inc. Basic Retirement Plan, hereinafter referred to as “Normal Retirement Age”),
or (ii) twelve  (12) months.


      3.   COMPENSATION.  Franklin shall pay for or provide to Executive for all
services to be performed by Executive under this Agreement the following:


     (a)  A fixed salary of $250,000 per annum, or such higher amount as the
Board of Directors of Franklin may from time to time authorize (which amount
shall not be reduced below the amount at any time in

 
- 7 -

--------------------------------------------------------------------------------

 

<Page> 8


effect without Executive’s consent), payable in equal monthly installments (such
amount from time to time in effect being referred to herein as “Executive’s
Salary”);


     (b)  Such bonus as may be allocated to Executive by the Management
Organization and Compensation Committee of Franklin’s Board of Directors
pursuant to the Franklin Executive Officer Bonus Plan; it being understood and
agreed to that, for the fiscal year ending 2008, such bonus, payable in the
first quarter of 2009, will not be less than $160,000;


     (c)  Participation in the Franklin Electric Co., Inc. Stock Plan, and any
successor stock plans, as long as such plans remain in effect, and in any future
compensation plans covering senior executives of Franklin; it being understood
and agreed to that, promptly after the release of First Quarter 2008 earnings
and at a time when Franklin executive officers are otherwise permitted by
Franklin’s policies to effect transactions in Franklin’s securities, under and
subject to the terms of the Franklin Electric Co., Inc. Stock Plan, (i)
Executive will receive an option to purchase 10,000 shares of Franklin’s common
stock at an option exercise price equal to the closing price of Franklin’s
common stock on the grant date, with the option vesting ratably in four equal
annual installments, the first installment vesting on the first anniversary of
the grant date and (ii) Executive will receive an 8,000 share grant of
Franklin’s common stock, such grant to vest 100% on the fourth anniversary of
the grant date;


     (d)  Participation in Franklin’s employee benefit plans, policies,
practices and arrangements in which other senior executives of Franklin
participate as long as such plans, policies, practices and arrangements remain
in effect, and in any future employee benefit plans and arrangements covering
senior executives, including without limitation any defined benefit retirement
plan, profit sharing plan, health or dental plan, disability plan, or life
insurance plan (collectively, the “Benefit Plans”);


     (e)  Paid vacations and sick leave in accordance with Franklin’s policies
respecting same as in effect from time to time.  Effective April 14, 2008 three
(3) weeks annual vacation and effective January 1, 2009 4 weeks annual vacation;
and


     (f)  All fringe benefits and perquisites offered by Franklin from time to
time to senior executives.


     4.   EXPENSES.  Franklin shall promptly pay or reimburse Executive for all
reasonable expenses incurred by Executive in the performance of duties hereunder
in accordance with expense policies from time to time in effect for senior
executives of Franklin.


      5.   CONDITIONS OF EMPLOYMENT.  During the Term, Executive shall be
furnished office space, assistance and accommodations suitable to the character
of his position with Franklin and adequate for the performance of his
duties.  Executive’s services shall be performed at Franklin’s principal
executive office in Bluffton, Indiana, except when the nature of Executive’s
duties hereunder requires reasonable domestic and foreign travel.

 
- 8 -

--------------------------------------------------------------------------------

 

<Page> 9


      6.   TERMINATION OF EMPLOYMENT.  Either Executive or Franklin may
terminate Executive’s employment hereunder at any time upon giving the other at
least ninety (90) days advance written notice of such termination, provided that
Franklin may specify an earlier date of termination (not earlier than the date
of such notice) if termination is for Good Cause (as defined below), and
Executive may specify an earlier date of termination (not earlier than the date
of such notice) if termination is for Good Reason (as defined below), and
provided further that if termination is due to the death of Executive,
termination shall be effective immediately upon such death and without any
requirement for written notice.  In the event of any termination hereunder
Executive shall be entitled to receive compensation and benefits only as
hereinafter set forth or as provided in paragraph 2:


     (a)  If Executive’s employment is terminated by Executive without Good
Reason or by Franklin with Good Cause (i) Executive’s compensation under (a) and
(b) of Paragraph 3 shall be limited to a pro-rata portion of Executive’s Salary
(and not any bonus) for the year of termination, and (ii) Executive shall
continue to be provided with the benefits under (c), (d), (e) and (f) of
Paragraph 3, (subject however to all terms, if any, of the Benefit Plans that
may be applicable to termination of employment) until the effective date of the
termination;


     (b)  If at any time other than as specified in subparagraph (c) of this
paragraph 6, Franklin shall terminate Executive’s employment without Good Cause,
or Executive shall voluntarily terminate such employment with Good Reason, (i)
Executive’s compensation under (a) and (b) of Paragraph 3 for the portion of the
year of termination prior to the effective date of termination shall be a
pro-rata portion of Executive’s Salary for such year, together with a bonus
equal to not less than a pro-rata portion of his bonus paid or payable for the
year prior to the year of termination, (ii) Executive shall receive as
compensation for the severance period described below an additional amount,
payable in a lump sum within thirty (30) days after the effective date of his
termination of employment, computed by annualizing the compensation which he is
to receive pursuant to clause (i) above, (iii) Executive shall continue to be
provided with the benefits under (c) and (d) of Paragraph 3 for such severance
period, and (iv) any stock options granted to Executive by Franklin shall be
accelerated and become immediately exercisable in full on the effective date of
termination, subject to any limitations on the order of exercise which may be
applicable to incentive stock options (as defined in Section 422 of the Internal
Revenue Code of 1986, as amended), if any, that may hereafter be granted, and
shall remain exercisable for such period after the effective date of termination
as is provided under the terms of the options and the plans pursuant to which
they were issued.  The severance period for this subparagraph (b) of paragraph 6
shall be the period beginning on the date of termination and ending on the
earlier of (A) the date on which Executive would attain his Normal Retirement
Age, or (B) twelve (12) months.


     (c)  If within two (2) years after a Change in Control, (i) Franklin shall
terminate Executive’s employment with Franklin without Good Cause, (ii)
Executive shall voluntarily terminate such employment with Good Reason, or (iii)
Executive shall voluntarily terminate such employment for any reason whatsoever
during the period beginning on the

 
- 9 -

--------------------------------------------------------------------------------

 

<Page> 10


first anniversary of the Change in Control and ending thirty (30) days
thereafter, Franklin shall, within thirty (30) days after any such termination,
pay to Executive (A) a lump sum cash amount as compensation under (a) and (b) of
Paragraph 3 for the portion of the year of termination prior to the effective
date of termination equal to a pro-rata portion of Executive’s Salary for such
year, together with a bonus equal to not less than a pro-rata portion of his
bonus paid or payable for the year prior to the year of termination, (B) a lump
sum cash amount, as compensation for the severance period described below,
computed by annualizing the compensation which he is to receive pursuant to
clause (A) above, and (C) in settlement of any stock options then outstanding
(whether or not then exercisable), a lump sum cash payment equal to the
difference between the aggregate fair market value of the shares subject to such
options as of the date of such termination and the aggregate exercise price
thereof.  In addition, Executive shall, following his termination of employment
under this subparagraph (c) of paragraph 6, for the severance period described
below continue to be provided with the benefits under (c) and (d) of Paragraph
3.  The severance period for this subparagraph (c) of paragraph 6 shall be the
period beginning on the date of termination and ending on the earlier of (A) the
date on which Executive would attain his Normal Retirement Age, or (B)
twenty-four (24) months.


     (d)  Franklin agrees that with respect to any compensation or benefits
payable hereunder to Executive with respect to termination of his employment
with Franklin for any reason whatsoever, Executive shall not be required to
mitigate his damages by seeking other employment or otherwise, and Franklin’s
obligations hereunder shall not be reduced in any way by reason of any
compensation received by Executive from sources other than Franklin after the
termination of Executive’s employment with Franklin for any reason whatsoever.


     (e)  In the event that Executive is subject to an excise tax under Section
4999 of the Internal Revenue Code of 1986 with respect to any cash, benefits or
other property received, or any acceleration of vesting of any benefit or award,
in the event of a Change of Control, Franklin shall pay Executive an amount (a
“Gross-Up Payment”) such that after payment by Employee of (i) all taxes imposed
upon the Gross-Up Payment, and (ii) any interest, penalties and additions which
are imposed on Executive with respect to such taxes, the Executive retains an
amount of the Gross-Up Payment equal to the sum of (i) the Excise Tax imposed
and (ii) the product of any deductions disallowed because of the inclusion of
the Gross-Up Payment in the Employee’s adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made.  For purposes of determining the
amount of the Gross-Up Payment, the Employee shall be deemed to (i) pay federal
income taxes at the highest marginal rates of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.


     (f)  For purposes of this paragraph 6:

 
- 10 -

--------------------------------------------------------------------------------

 

<Page> 11


     (1)  “Good Cause” shall mean (A) Executive’s death or disability, (B)
Executive’s fraud, (C) Executive’s misappropriation of, or intentional material
damage to, the property or business of Franklin, (D) Executive’s commission of a
felony which is likely to result in material harm or injury (whether financial
or otherwise) to Franklin, provided that if Executive is ultimately not
convicted of the alleged felony, Franklin’s termination of his employment based
on this provision shall be deemed to have been without Good Cause, or (E) with
respect to any termination not subject to subparagraph (c) of this paragraph 6,
Executive’s willful and continued material failure to perform his obligations
under this Agreement, provided that Franklin shall have given written notice to
Executive describing such failure(s) and, as long as it is capable of being
cured and does not involve acts of material dishonesty directed against
Franklin, the same shall not have been substantially cured or corrected within
thirty (30) days thereafter, or if the same could not reasonably be cured within
such period, cure was not commenced within such period and diligently pursued
and fully cured within sixty (60) days of Franklin’s original notice to
Executive.


     (2)  “Good Reason” shall exist if (A) there is a change in the Executive’s
title of Chief Financial Officer or a significant change in the nature or the
scope of Executive’s authority, (B) there is a reduction in Executive’s Salary
or retirement benefits described in paragraph 3(d) or a material reduction in
Executive’s compensation and benefits in the aggregate, excluding (in the case
of incentive benefits that are based upon the performance of Executive or
Franklin) reductions in benefits resulting from diminished performance by
Executive or Franklin, (C) Franklin changes the principal location in which
Executive is required to perform services to a location more than fifty (50)
miles from Franklin’s corporate headquarters as of the date of this Agreement,
(D) there is a reasonable determination by Executive that, as a result of a
change in circumstances significantly affecting his position, he is unable to
exercise the authority, powers, function or duties attached to his positions, or
(E) any purchaser (or affiliate thereof) who purchases substantially all of the
assets of Franklin shall decline to assume all of Franklin’s obligations under
this Agreement.


     (3)  “Change in control” shall be deemed to have taken place if (A) a third
person, including a “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, and excluding any person who, as of the date of this
Agreement, is the beneficial owner of shares of Franklin stock representing 20%
or more of the total number of votes that may be cast for the election of
Directors, becomes the beneficial owner of shares of Franklin stock representing
20% or more of the total number of votes that may be cast for the election of
Directors, or (B) as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing

 
- 11 -

--------------------------------------------------------------------------------

 

<Page> 12


transactions, the persons who immediately prior thereto were directors of
Franklin cease to constitute a majority of the Board of Directors of
Franklin.  Notwithstanding the foregoing sentence, a Change of Control shall not
be deemed to occur by virtue of any transaction in which Executive is a
participant in a group effecting an acquisition of Franklin if Executive holds
an equity interest in the entity acquiring Franklin at the time of such
acquisition.


      7.   INDEMNIFICATION.  Franklin shall indemnify, protect, defend and hold
harmless Executive from and against all liabilities, costs and expenses
(including but not limited to attorneys’ fees) incurred as a result of
Executive’s employment with Franklin to the fullest extent permitted by the
Indiana Business Corporation Law.


      8.   LITIGATION EXPENSES. Franklin shall pay to Executive all
out-of-pocket expenses, including attorneys’ fees, incurred by Executive in
connection with any claim or legal action or proceeding involving this
Agreement, whether brought by Executive or by or on behalf of Franklin or by
another party; provided, however, Franklin shall not be obligated to pay to
Executive out-of-pocket expenses, including attorneys’ fees, incurred by
Executive in any claim or legal action or proceeding in which Franklin is a
party adverse to Executive if Franklin prevails in such litigation.  Franklin
shall pay prejudgment interest on any money judgment obtained by Executive,
calculated at the published prime interest rate charged by Franklin’s principal
banking connection, as in effect from time to time, from the date that
payment(s) to him should have been made under this Agreement.


      9.   POST-TERMINATION PAYMENT OBLIGATIONS ABSOLUTE. Franklin’s obligation
to pay Executive the compensation and to make the other arrangements provided
herein to be paid and made after termination of Executive’s employment with
Franklin shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right that Franklin may have against him or anyone
else.  All amounts so payable by Franklin shall be paid without notice or
demand.  Each and every such payment made by Franklin shall be final and
Franklin will not seek to recover all or any part of such payment from Executive
or from whomsoever may be entitled thereto, for any reason whatsoever.  Payment
by Franklin of the termination benefits provided in paragraphs 2 or 6 hereof,
and the acceptance thereof by Executive, shall constitute a release by Executive
of all claims and actions that Executive may have against Franklin arising out
of Executive’s employment or the termination thereof except for continuing
obligations of Franklin under this Agreement.


     10.   DISCLOSURE OF CONFIDENTIAL INFORMATION.  Without the consent of
Franklin, Executive shall not at any time divulge, furnish or make accessible to
anyone (other than in the regular course of business of Franklin) any knowledge
or information with respect to confidential or secret processes, inventions,
formulae, machinery, plan, devices or materials of Franklin or with respect to
any confidential or secret engineering development or research work of Franklin
or with respect to any other confidential or secret aspect of the business of
Franklin.  Executive recognizes that irreparable injury will result to Franklin
and its business and properties, in the event of any breach by Executive of any
of the provisions of this paragraph 10.  In

 
- 12 -

--------------------------------------------------------------------------------

 

<Page> 13


the event of any breach of any of the commitments of Executive pursuant to this
paragraph 10, Franklin shall be entitled, in addition to any other remedies and
damages available, to injunctive relief to restrain the violation of such
commitments by Executive or by any person or persons acting for or with
Executive in any capacity whatsoever.


     11.   SOLICITATION OF CUSTOMERS OR EMPLOYEES.  During the term of this
Agreement and for a period of twenty-four (24) months after termination of
employment, Executive shall not, directly of indirectly, or assist any other
person to, solicit, or communicate with, whether by written or personal contact,
any customer or prospect of Franklin on behalf of any organization offering
products competitive with products Franklin sold or developed while Executive
was employed by Franklin, and Executive shall not (i) directly or indirectly,
employ or retain or solicit for employment or arrange to have any other person,
firm or other entity employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who is an employee of
Franklin or (ii) encourage or solicit any such employee to leave the service of
Franklin.


     12.   NOTICES.  Notices given pursuant to this Agreement shall be in
writing and shall be deemed given when received or, if mailed, two days after
mailing by United States registered or certified mail, return receipt requested,
postage prepaid and addressed as herein provided.  Notice to Franklin shall be
addressed to Corporate Secretary, Franklin Electric Co., Inc. at 400 East Spring
Street, Bluffton, Indiana 46714.  Notices to Executive shall be addressed to the
Executive at his last permanent address as shown on Franklin’s
records.  Notwithstanding the foregoing, if either party shall designate a
different address by notice to the other party given in the foregoing manner,
then notices to such party shall be addressed as designated until the
designation is revoked by further notice given in such manner.


     13.   PAYMENT OF LEGAL FEES.  Franklin shall pay Executive’s reasonable
attorneys’ fees and legal expenses in connection with the negotiation of this
Agreement.


     14.   ENTIRE AGREEMENT.  This Agreement contains the entire understanding
between the parties with respect to the subject matter hereof and cannot be
amended, modified or supplemented in any respect, except by a subsequent written
agreement entered into by both parties hereto.


     15.   SEVERABILITY.  If any provision of this Agreement or the application
thereof is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.


     16.   SUCCESSORS.  This Agreement may not be assigned by Franklin except in
connection with a merger involving Franklin or a sale of substantially all of
its assets, and the obligations of Franklin provided for in this Agreement shall
be the binding legal obligations of any successor to Franklin by purchase (if
such successor assumes this Agreement), merger, consolidation, or
otherwise.  Without limiting the foregoing the provisions of this Agreement
relating to termination of employment with Franklin shall be applicable to
termination of employment with any such successor.  This

 
- 13 -

--------------------------------------------------------------------------------

 

<Page> 14


Agreement may not be assigned by Executive during his life, and upon his death
will be binding upon and inure to the benefit of his heirs, legatees and the
legal representatives of his estate.


     17.   WAIVER, MODIFICATION AND INTERPRETATION.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in a writing signed by Executive and an appropriate
officer of Franklin empowered to sign the same by the Board of Directors of
Franklin.  No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent
time.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Indiana.  The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.


     18.   WITHHOLDING.  Franklin may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state, or local law.


19.  
HEADINGS.  The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.













IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.






FRANKLIN ELECTRIC CO., INC.
 
  By: ________________________
 
      R. Scott Trumbull
      Its: Chairman and Chief Executive Officer
   
  EXECUTIVE
 
    _________________________
    John J. Haines




 
- 14 -

--------------------------------------------------------------------------------

 
